In an action for rent, plaintiffs appeal from (1) an order of the Supreme Court, Nassau County, dated July 9, 1975, which (a) granted defendant’s motion for summary judgment and (b) directed defendant to retender to plaintiffs its check in the amount of $18,000, pursuant to a cancellation penalty contained in the lease, and (2) the judgment entered thereon on July 17, 1975. Judgment and order reversed, on the law, with $50 costs and disbursements, and motion denied) The documents in this case present a question of fact as to whether the new agreement was intended to incorporate the right to cancel which was contained in the original lease. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.